Order of the Supreme Court, Bronx County (Hansel McGee, J.), entered May 21, 1992, which awarded petitioner $3,000 for services rendered to the Conservatee prior to petitioner’s appointment as Conservator and for his services as counsel for the Conservatee and for disbursements, is unanimously modified, on the law and facts, to the extent of increasing the award to petitioner to the amount of $12,819.04, and otherwise affirmed, without costs or disbursements.
The record before us indicates that the Supreme Court was presented with itemized and detailed invoices regarding the services actually rendered by the petitioner which amounted to $11,872 for legal fees and $947.04 for disbursements, totaling $12,819.04, which we find to be reasonable under the circumstances. Therefore, we modify the award of the Supreme Court accordingly. Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.